660 So.2d 461 (1995)
Edward LANDRY, Individually and on Behalf of His Minor Children, Jay Landry and Jed Landry; Bobby Stringer, Individually and on Behalf of His Minor Child, Rochelle Stringer; Kendall Marchand; Michael Ragan and Rosalind Ragan, Individually and on Behalf of Their Minor Children, Chance Ragan, and Taylor Ragan; David McElroy and L.J. Theriot and Barbara Theriot, Individually and on Behalf of Their Minor Children, Jody Theriot and Lisa Theriot
v.
UNIROYAL CHEMICAL COMPANY, INC., Payne & Keller Company, Inc., Jacobs Engineering Group, Inc., Richard Mesh and John Rein.
No. 95-CC-1381.
Supreme Court of Louisiana.
September 15, 1995.
Denied.
*462 DENNIS and JOHNSON, JJ., would grant the writ.
LEMMON, J., not on panel.